Citation Nr: 0017156	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  95-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1972 to 
August 1974.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The claim was subsequently transferred to the 
Nashville, Tennessee, RO.  


FINDINGS OF FACT

1.  The appellant has been diagnosed with schizoaffective 
disorder. 

2.  The appellant's schizoaffective disorder has been 
medically linked to psychiatric symptoms manifested in 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizoaffective disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that in an October 1987 decision, the RO 
denied the appellant's claim for service connection for a 
nervous condition.  Subsequent to this decision, additional 
pertinent records were associated with the claims file, to 
include evidence of a current diagnosis and medical nexus.  
This evidence is new and material and the RO has correctly 
decided this case on the merits.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).  Thus, the issue currently 
before the Board involves entitlement to service connection.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the case at hand, the evidence of record shows that the 
appellant's service medical records indicate that he had 
chronic anxiety and a schizoid personality.  Post-service 
medical records show that his psychiatric diagnoses include 
schizoaffective disorder, and that this has been related to 
the psychiatric symptomatology manifested in service.  Given 
that there is a current disability which has been medically 
linked to service, the Board finds the claim to be well-
grounded.


ORDER

The claim of entitlement to service connection for 
schizoaffective disorder is well grounded.  To this extent 
only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
schizoaffective disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The evidence of record indicate that the appellant's 
psychiatric diagnoses are numerous and varied.  There is 
evidence of record which indicates that he has 
schizoaffective disorder, which has been linked to service.  
However, there is also evidence of record which either 
indicates that he does not have schizoaffective disorder, or 
that it is questionable whether or not he actually has this 
disorder.  Given the varied diagnoses, the Board finds that 
the appellant should be scheduled for a VA examination to 
determine the nature and etiology of his current psychiatric 
disorder.  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the nature and etiology of his 
psychiatric disorder.  The examiner must 
be provided with the appellant's claims 
folder and must review the appellant's 
medical history.  The examiner should 
establish the most accurate diagnosis of 
the appellant's psychiatric disability 
and if it is as likely as not that such 
psychiatric disability was manifested in 
service.  If there is no relationship to 
service, including the inservice 
manifestations, that fact should be 
clearly noted in the report.  The 
examiner should specifically address 
records from the Fairview Associates, as 
well as all medical/psychiatric treatment 
records which indicate a diagnosis of a 
schizophrenic disorder.  The examiner 
should report his/her findings in a 
clear, comprehensive, and legible manner 
and should state upon what evidence 
he/she bases the opinion.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with an original claim for 
service connection, the claim will be 
based upon the evidence of record.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
REMAND serves as notification of the 
regulation.

If the benefit sought on appeal remains denied, the case 
should be returned to the Board after compliance with all 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



